DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.

Specification
The amendment to the Title submitted 12/01/2021 is accepted.

Drawings
Applicant’s replacement drawings filed 12/01/2021 are accepted and the previous drawings objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 40,42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 40 has been amended to recite “the support elements remain solidified when the electrical contact is melted” which lacks support in the originally filed disclosure.  Applicant’s response filed 12/01/2021 on page 12 cites paragraph [0029] of Applicant’s specification, but paragraph [0029] teaches something opposite of “the support elements remain solidified when the electrical contact is melted”, since paragraph [0029] states wherein the support elements are uncured or unsolidifed prior to the electrical contacts being melted, and melting the electrical contacts curies or solidifies the support elements which remain in the cured or solidified state even if the process temperature decreases in the subsequent manufacturing steps, (see bold portions below):
[0029] In accordance with some embodiments of the present disclosure, the support elements 13 are implemented by a thermosetting material. During the manufacturing process of the semiconductor device package 1, the process temperature increases gradually, the electrical contacts 12 start to melt when the temperature reach their melting point (e.g., about 217° C. to about 225° C.), and then the support elements 13 are cured as the temperature keeps increasing to reach their curing temperature (e.g., about 225° C.). During the melting process of the electrical contacts 12, the melted electrical contacts can be strongly bonded to the conductive pads 10c and 11c of the substrates 10 and 11 and bring the substrates 10 and 11 closer, providing the self-alignment function for the conductive pads 10c and 11c of the substrates 10 and 11. In addition, when the process temperature reaches the curing temperature of the support elements 13, the support elements 13 are cured or solidified and remain in the cured or solidified state even if the process temperature decreases in the subsequent manufacturing steps, which can allow the air cavity defined by the electrical contacts 12 and the support elements 13 to have a relatively stable and precisely-controlled height compared with the air cavity defined solely by the solder balls. Furthermore, before the curing temperature of the support elements 13 is reached, the height and the shape of the support elements 13 are adjustable, which can flexibly and precisely control the height of air cavity defined by the electrical contacts 12 and the support elements 13 to a desirable value.
Paragraph [0029] states wherein the height and shape of the support elements are adjustable prior to curing, and therefore the language “the support elements remain solidified when the electrical contact is melted” is not supported by Applicant’s original disclosure since the support elements are not solidified prior to the electrical contact being melted and therefore cannot “remain” solidified.  The language of paragraph [0029] “the support elements 13 are cured or solidified and remain in the cured or solidified state even if the process temperature decreases in the subsequent manufacturing steps” is different from and does not support the amended language of “the support elements remain solidified when the electrical contact is melted”.
Additionally, it should be noted that due to the language of “the support elements remain solidified when the electrical contact is melted”, no obviousness rejection has been applied to claims 45-49 as the prior art shows inwardly-recessed walls as applied to thermosetting materials like Applicant discloses rather than the claimed higher melting point material as required by amended claim 40.
Claims 42-49 are rejected insofar as they depend upon and inherit the new matter of claim 40.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48,49,55-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 has been amended to recite in part “an Nx1 array” of electrical contacts which is indefinite since the variable “N” is not defined.  Since the USPTO has been instructed to interpret claim language under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111), the variable N is interpreted as an integer greater than zero, and in light of Applicant’s specification which refers to the antenna array of MxN elements where M and N are integers greater than zero (note the antenna array is a separate element from the claimed Nx1 array of electrical contacts.
Claim 49 also refers to the “Nx1” array and is therefore similarly indefinite.
Claim 55 recites “an Nx1 array” which is similarly indefinite.  Claims 56-60 are rejected insofar as they depend upon and therefore inherit the indefinite limitation of claim 55, and claim 58 is similarly indefinite for reciting “an Nx1” array. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 50 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2008/0303145 A1 to Takizawa et al., “Takizawa”.
Regarding claim 50, Takizawa discloses a semiconductor device package (e.g. FIG. 1), comprising:
a first substrate (15, ¶ [0023]) having a bottom surface;
a second substrate (11, ¶ [0023]) having a top surface facing the bottom surface of the first substrate; and
a support element (16, ¶ [0026]) disposed on the second substrate and configured to support the first substrate (e.g. simultaneous solder bonding and resin hardening ¶ [0030]), wherein the support element (16) has a top surface contacting the bottom surface of the first substrate (15), a bottom surface contacting the top surface of the second substrate (11), and at least one inwardly-recessed lateral surface (see Examiner-annotated figure below), the support element is configured for electrically disconnecting to the first substrate or the second substrate (i.e. formed of an insulating material), and the inwardly-recessed lateral surface of the support element is extending between the bottom surface of the first substrate and the top surface of the second substrate (as pictured).
Examiner’s Note: the language “the support element is configured for electrically disconnecting to the first substrate or the second substrate” is not found in Applicant’s originally filed disclosure but is interpreted as not providing an electrical contact, e.g. formed of a non-electrically conductive material.

    PNG
    media_image1.png
    517
    804
    media_image1.png
    Greyscale


Claim 50 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Number 6,906,425 B2 to Stewart et al., “Stewart”.
Regarding claim 50, Stewart discloses a semiconductor device package (FIG 11), comprising:
a first substrate (upper substrate 1) having a bottom surface;
a second substrate (bottom substrate 2) having a top surface facing the bottom surface of the first substrate; and
a support element (5 on left) disposed on the second substrate and configured to support the first substrate (column 18 line 42 to column 19 line 7), wherein the support element has a top surface contacting the bottom surface of the first substrate (as pictured), a bottom surface contacting the top surface of the second substrate (as pictured), and at least one inwardly-recessed lateral surface (inwardly to waist G), the support element is configured for electrically disconnecting to the first substrate or the second substrate (i.e. formed of an insulating thermoplastic adhesive, e.g. used during reflow column 19 line 8 to column 20 line 24), and the inwardly-recessed lateral surface of the support .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,906,425 B2 to Stewart et al., “Stewart”, in view of U.S. Patent Application Publication Number 2016/0005707 A1 to Kwon et al., “Kwon”.
Regarding claim 51, Stewart anticipates the semiconductor device package of claim 50, and Stewart further teaches (FIG. 11) a portion of the support element (with waist G) is below the top surface of the support element, and a width of the portion is less than a width of the topmost surface (as pictured).
Stewart fails to clearly teach wherein the first substrate includes a solder resist, a topmost surface of the support element contacts the solder resist of the first substrate.
Kwon teaches (e.g. FIG. 1) wherein a substrate (100) includes a solder resist (120, ¶ [0056]) and wherein a support element (331) is connected to the substrate (100) via the solder resist (120).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Stewart with solder resist as taught by Kwon in order to incorporate a solder resist layer (120, ¶ [0056]) in order to assist in the flip-chip soldering process.

Regarding claim 52, Stewart in view of Kwon yields the semiconductor device package of claim 51, and Stewart further teaches wherein a portion (middle portion of waist G) of the inwardly-recessed lateral surface is free from contacting the bottom surface of the first substrate and the top surface of the second substrate (since the middle portion is in the middle, similar to Applicant’s disclosed shape of supports 13).

Regarding claim 53, Stewart in view of Kwon yields the semiconductor device package of claim 52, and Stewart further teaches (FIG. 11) an electrical contact (3) having a curved lateral surface (i.e. rounded), and the curved lateral surface of the electrical contact is convex towards the inwardly-recessed lateral surface of the support element (as pictured).

Regarding claim 54, Stewart in view of Kwon yields the semiconductor device package of claim 52, and Stewart further teaches wherein the support element (5) is entirely between the bottom surface of the first substrate and the top surface of the second substrate (as pictured).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0140361 A1 to Labonte et al., “Labonte”, in view of U.S. Patent Application Publication Number 2019/0123424 A1 to Zhou et al., “Zhou”, and U.S. Patent Application Publication Number 2004/0262368 A1 to Haw et al., “Haw”.
Regarding claim 40, Labonte discloses a semiconductor device package (e.g. FIG. 4, FIG. 5), comprising:
a first substrate (104, ¶ [0025]) having a first antenna pattern (101’, ¶ [0023]);
a second substrate (102) having a second antenna pattern (101);
a support element (105, ¶ [0023]) configured to define a distance between the first substrate (104) and the second substrate (102); and 
an electrical contact (103, ¶ [0023]), wherein the electrical contact (103) is configured for aligning the first antenna pattern with the second antenna pattern (i.e. keeping at a constant pitch, ¶ [0023],[0029],[0041],[0049]).
Labonte fails to clearly teach in sufficient detail a first pad and a second pad with the electrical contact (103) connecting the first pad to the second pad.  Additionally, although Labonte teaches wherein the support elements (105) keep the antenna layers held at a constant pitch with respect to each other and maintained at a controlled distance (¶ [0023]), Labonte fails to clearly teach in sufficient detail wherein support element remains solidified when the electrical contact is melted.
Zhou teaches (e.g. FIG. 2B,2D) a first pad (212, ¶ [0029]) and a second pad (222, ¶ [0030]) with an electrical contact (28) connecting the first pad to the second pad, and teaches wherein a support element (23) remains structural supporting during reflow or subsequent high-temperature baking processes (Zhou ¶ [0046]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte with electrical pads as exemplified Zhou in order to desirably form contact points for the electrical contacts (28), and with the support element remaining solidified in order to properly and effectively control the antenna quality and improve production yields (Zhou ¶ [0046]) by maintaining the separation distance L.
Zhou fails to clearly state wherein the support element remains solidified specifically when the electrical contact is melted.
Haw teaches wherein a support element may include a bonder material that remains solidified when the electrical contact is melted (reflow, “if the melting temperature of the bonder used is higher than the certain processes mentioned above.”, ¶ [0052]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte in view of Zhou with a support or bonder material which remains solidified during the melting or reflow of the electrical contacts as taught by Haw in order to withstand the thermal expansion and stresses during reflow (Haw Abstract, ¶ [0007],[0010],[0022],[0023],[0052]) and thereby improve reliability (Haw ¶ [0021]).

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0140361 A1 to Labonte et al., “Labonte”, in view of U.S. Patent Application Publication Number 2019/0123424 A1 to Zhou et al., “Zhou”, and U.S. Patent Application Publication Number 2004/0262368 A1 to Haw et al., “Haw”, and U.S. Patent Application Publication Number 2008/0303145 A1 to Takizawa et al., “Takizawa”.
Regarding claim 42, although Labonte in view of Zhou and Haw yields the semiconductor device package of claim 40, Labonte fails to clearly teach wherein the first substrate includes a first solder resist, the first solder resist and the first antenna pattern are on a bottom surface of the first substrate, and a topmost surface of the support element is connected to the first substrate via the first solder Zhou shows insulating layers (exposed surfaces of 21a and 22a), Zhou fails to describe the insulating layers in sufficient detail to be solder resists.
Takizawa teaches wherein a substrate (11) includes a solder resist (12, ¶ [0023],[0024],[0034],[0035]) and wherein a support element (16) is connected to the substrate (11) via the solder resist.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte in view of Zhou and Haw with one or more solder resists on the first and second substrates as taught by Takizawa in order to form an effective reinforcement structure and including providing reinforcement during solder bonding (Takizawa Abstract, ¶ [0009],[0010],[0026],[0030]).

Regarding claim 43, although Labonte in view of Zhou and Haw yields the semiconductor device package of claim 42, Labonte fails to clearly teach wherein the second substrate comprises a second solder resist, and the support element is connected to the first solder resist and the second solder resist.
Takizawa teaches wherein a substrate (11) includes a solder resist (12, ¶ [0023],[0024],[0034],[0035]) and wherein a support element (16) is connected to the substrate (11) via the solder resist.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte in view of Zhou and Haw with one or more solder resists on the first and second substrates as taught by Takizawa in order to form an effective reinforcement structure and including providing reinforcement during solder bonding (Takizawa Abstract, ¶ [0009],[0010],[0026],[0030]).

Labonte in view of Zhou and Haw and Takizawa yields the semiconductor device package of claim 43, and Labonte in view of Takizawa further yields wherein the support element (Labonte 103) directly contacts the first solder resist and the second solder resist (when applying the teachings of Takizawa).

Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0140361 A1 to Labonte et al., “Labonte”, in view of U.S. Patent Application Publication Number 2008/0303145 A1 to Takizawa et al., “Takizawa”.
Regarding claim 55, Labonte discloses a semiconductor device package (e.g. FIG. 4, FIG. 5), comprising:
a first substrate (104, ¶ [0025]) including a first antenna (101’, ¶ [0023]);
a second substrate (102 or alternately 104) including a second antenna (101) configured for coupling with the first antenna; and 
a plurality of support elements (105, ¶ [0023]) and a plurality of electrical contacts (103, ¶ [0023]).
Labonte fails to clearly teach (e.g. in FIG. 2) wherein a single row formed of an Nx1 array including the support elements and the electrical contacts is immediately adjacent to a first edge of the first substrate from a top view perspective.
Takizawa teaches (e.g. FIG. 1, FIG. 2) wherein a single row formed of a Nx1 array (see e.g. Examiner-annotated figure below) including support elements (16) and electrical contacts (14) is immediately adjacent to a first edge (right-side) of a first substrate (15) from a top view perspective.

    PNG
    media_image2.png
    387
    368
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte with support elements at the edges of the first substrate as taught by Labonte in order to reinforce the edges (Takizawa ¶ [0008]-[0010],[0027],[0028]) and/or allow for easy rework (Takizawa ¶ [0008],[0027],[0029]).

Regarding claim 56, Labonte in view of Takizawa yields the semiconductor device package of claim 55, and Takizawa further teaches wherein the support elements (16) are disposed on the second substrate (11) and configured to support the first substrate (15), at least one of the support elements (16) has a top surface (as pictured) contacting a bottom surface of the first substrate (15), a bottom surface contacting a top surface of the second substrate (11, through solder resist 12), and a first inwardly-recessed lateral surface (see Examiner-annotated figure below), and the first inwardly-recessed 

    PNG
    media_image1.png
    517
    804
    media_image1.png
    Greyscale

Regarding claim 57, although Labonte in view of Takizawa yields the semiconductor device package of claim 56, Labonte fails to clearly teach wherein the first substrate further comprises a solder resist in the bottom surface of the first substrate, and a topmost surface of the support element is connected to the solder resist.
Takizawa teaches wherein a substrate (11) includes a solder resist (12, ¶ [0023],[0024],[0034],[0035]) and wherein a support element (16) is connected to the substrate (11) via the solder resist.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte with one or more solder resists on the first and second substrates as taught by Takizawa in order to form an effective reinforcement structure and including providing reinforcement during solder bonding (Takizawa Abstract, ¶ [0009],[0010],[0026],[0030]).

Labonte in view of Takizawa yields the semiconductor package of claim 57, and Takizawa further yields wherein a single column (see Examiner-annotated figure below) formed of an Nx1 array including the support elements (16) and the electrical contacts (14) is immediately adjacent to a second edge of the first substrate from a top view perspective, the second edge being substantially perpendicular to the first edge.

    PNG
    media_image3.png
    387
    368
    media_image3.png
    Greyscale


Claims 59,60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0140361 A1 to Labonte et al., “Labonte”, in view of U.S. Patent Application Publication Number 2008/0303145 A1 to Takizawa et al., “Takizawa”, further in view of U.S. Patent Number 6,906,425 B2 to Stewart et al., “Stewart”.
Labonte in view of Takizawa yields the semiconductor device package of claim 56, Labonte and Takizawa fail to clearly teach wherein the at least one of the support elements further has a second inwardly-recessed lateral surface opposite to the first inwardly-recessed lateral surface, and the second inwardly-recessed lateral surface is extending between the bottom surface of the first substrate and the top surface of the second substrate.
Stewart teaches wherein one support element (FIG. 11 left support element 5) has two inwardly-recessed lateral surfaces (as pictured with waist G, column 18 line 42 to column 19 line 6) opposite each other, and both inwardly-recessed lateral surfaces extend between the bottom surface of a first substrate (upper substrate 1) and the top surface of a second substrate (bottom substrate 2).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Labonte in view of Takizawa with at least one the support elements having the shape as taught by Stewart in FIG. 11 in order to prevent the support element from interfering with the solder balls and/or breaking (e.g. Stewart FIG. 10, column 18 lines 13-41) and or optimize the support element to be useful during rework (Stewart column 19 line 7 to column 20 line 24).

Regarding claim 60, Labonte in view of Takizawa and Stewart yields the semiconductor package of claim 59, and Stewart further teaches (FIG. 11) wherein at least one of the electrical contacts (3) has a curved lateral surface (round as pictured), and the curved lateral surface of the electrical contact is convex towards the second inwardly-recessed lateral surface of the support element (as pictured).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 6,651,320 to Yagi et al. teaches wherein a support element (107) has inwardly-recessed sidewalls.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891